
	
		III
		112th CONGRESS
		1st Session
		S. RES. 116
		IN THE SENATE OF THE UNITED STATES
		
			March 30, 2011
			Mr. Schumer (for
			 himself, Mr. Alexander,
			 Mr. Reid, Mr.
			 McConnell, Mr. Lieberman,
			 Ms. Collins, Mr. Bingaman, Mr.
			 Lugar, Mr. Durbin,
			 Mr. Johanns, Mr. Reed, Mr. Brown of
			 Massachusetts, Mr. Carper,
			 Mr. Whitehouse, Mr. Kyl, and Mrs.
			 Murray) submitted the following resolution; which was referred to
			 the
			 Committee on Rules and
			 Administration
		
		
			May 12, 2011
			Reported by Mr. Schumer,
			 without amendment
		
		
			June 29, 2011
			Considered, amended, and agreed to
		
		RESOLUTION
		To provide for expedited Senate
		  consideration of certain nominations subject to advice and
		  consent.
	
	
		1.Procedure for consideration
			(a)Privileged nominations; information
			 requestedUpon receipt by the
			 Senate of a nomination described in section 2, the nomination shall—
				(1)be placed on the Executive Calendar under
			 the heading Privileged Nominations—Information Requested;
			 and
				(2)remain on the Executive Calendar under such
			 heading until the Executive Clerk receives a written certification from the
			 Chairman of the committee of jurisdiction under subsection (b).
				(b)QuestionnairesThe Chairman of the committee of
			 jurisdiction shall notify the Executive Clerk in writing when the appropriate
			 biographical and financial questionnaires have been received from an individual
			 nominated for a position described in section 2.
			(c)Privileged nominations; information
			 receivedUpon receipt of the
			 certification under subsection (b), the nomination shall—
				(1)be placed on the Executive Calendar under
			 the heading Privileged Nomination—Information Received and
			 remain on the Executive Calendar under such heading for 10 session days;
			 and
				(2)after the expiration of the period referred
			 to in paragraph (1), be placed on the Nominations section of the
			 Executive Calendar.
				(d)Referral to committee of
			 jurisdictionDuring the
			 period when a nomination described in subsection (a) is listed under the
			 Privileged Nomination—Information Requested section of the
			 Executive Calendar described in section (a)(1) or the Privileged
			 Nomination—Information Received section of the Executive Calendar
			 described in section (c)(1)—
				(1)any Senator may request on his or her own
			 behalf, or on the behalf of any identified Senator that the nomination be
			 referred to the appropriate committee of jurisdiction; and
				(2)if a Senator makes a request described in
			 paragraph (1), the nomination shall be referred to the appropriate committee of
			 jurisdiction.
				2.Nominations coveredThe following nominations for the positions
			 described (including total number of individuals to be appointed for the
			 position) shall be considered under the provisions of this resolution:
			(1)The Chairman and the Members of the
			 Advisory Board for Cuba Broadcasting (9 Members including Chairman).
			(2)The Chairman and the Members of the
			 Corporation for National and Community Service (15 Members including
			 Chairman).
			(3)The Chairman and the Members of the Federal
			 Retirement Thrift Investment Boards (5 Members including Chairman).
			(4)The Members of the Internal Revenue Service
			 Oversight Board (7 Members).
			(5)The Members of the Board of the Millennium
			 Challenge Corporation (4 Members).
			(6)The Members of the National Council on the
			 Arts (18 Members).
			(7)The Members of the National Council for the
			 Humanities (26 Members).
			(8)The Members of the Board of Directors of
			 the Overseas Private Investment Corporation (8 Members).
			(9)The Members of the Peace Corps National
			 Advisory Council (15 Members).
			(10)The Chairman, Vice Chairman, and the
			 Members of the Board of Directors for the United States Institute of Peace (12
			 Members including Chairman and Vice Chairman).
			(11)The Members of the Board of Directors of
			 the Federal Agricultural Mortgage Corporation (5 Members).
			(12)The Members of the Board of Directors of
			 the National Consumer Cooperative Bank (3 Members).
			(13)The Members of the Board of Directors of
			 the National Institute of Building Sciences (6 Members).
			(14)The Members of the Board of Directors of
			 the Securities Investor Protection Corporation (5 Members).
			(15)The Members of the Board of Directors of
			 the Metropolitan Washington Airport Authority (3 Members).
			(16)The Members of the Saint Lawrence Seaway
			 Development Corporation Advisory Board (5 Members).
			(17)The Members of the Board of Trustees of the
			 Morris K. Udall Scholarship and Excellence in National Environmental Policy
			 Foundation (9 Members).
			(18)The Members the Board of Trustees of the
			 Federal Hospital Insurance Trust Fund (2 Members).
			(19)The Members of the Board of Trustees of the
			 Federal Old Age and Survivors Trust Fund and Disability Insurance Trust Fund (2
			 Members).
			(20)The Members of the Board of Trustees of the
			 Federal Supplementary Medical Insurance Trust Fund (2 Members).
			(21)The Members of the Social Security Advisory
			 Board (3 Members).
			(22)The Members of the Board of Directors of
			 the African Development Foundation (7 Members).
			(23)The Members of the Board of Directors of
			 the Inter American Foundation (9 Members).
			(24)The Commissioners of the United States
			 Advisory Commission on Public Diplomacy (7 Members).
			(25)The Members of the Board of Trustees of the
			 Barry Goldwater Scholarship and Excellence in Education Foundation (8
			 Members).
			(26)The Members of the Board of Trustees of the
			 Harry Truman Scholarship Foundation (8 Members).
			(27)The Members of the Board of Trustees of the
			 James Madison Memorial Fellowship Foundation (6 Members).
			(28)The Members of the Board of Directors of
			 the Legal Services Corporation (11 Members).
			(29)The Members of the Foreign Claims
			 Settlement Commission (2 Members).
			(30)The Members of the Board of Directors of
			 the State Justice Institute (11 Members).
			(31)Chief Financial
			 Officer, from the following:
				(A)Department of
			 Agriculture.
				(B)Department of
			 Commerce.
				(C)Department of
			 Defense.
				(D)Department of
			 Education.
				(E)Department of
			 Energy.
				(F)Department of
			 Environmental Protection Agency.
				(G)Department of
			 Health and Human Services.
				(H)Department of
			 Homeland Security.
				(I)Department of
			 Housing and Urban Development.
				(J)Department of the
			 Interior.
				(K)Department of
			 Labor.
				(L)National
			 Aeronautics and Space Administration.
				(M)Department of
			 State.
				(N)Department of
			 Transportation.
				(O)Department of the
			 Treasury.
				(P)Department of
			 Veterans Affairs.
				(32)Assistant
			 Secretary for Financial Management of the Air Force.
			(33)Assistant
			 Secretary for Financial Management of the Army.
			(34)Assistant
			 Secretary for Financial Management of Navy.
			(35)Controller,
			 Office of Federal Financial Management, Office of Management and Budget.
			(36)Assistant
			 Secretaries or other officials whose primary responsibility is legislative
			 affairs from the following:
				(A)Department of
			 Agriculture.
				(B)Department of
			 Energy.
				(C)Department of
			 Defense.
				(D)Department of
			 Housing and Urban Development.
				(E)Department of
			 Commerce.
				(F)Department of
			 Treasury.
				(G)Department of
			 State.
				(H)Department of
			 Health and Human Services.
				(I)United States
			 Agency for International Development.
				(J)Department of
			 Education.
				(K)Department of
			 Labor.
				(L)Department of
			 Justice.
				(M)Department of
			 Veterans Affairs.
				(N)Department of
			 Transportation.
				(37)Commissioner,
			 Rehabilitative Services Administration, Department of Education.
			(38)Commissioner,
			 Administration for Children, Youth, and Families, Department of Health and
			 Human Services.
			(39)Commissioner,
			 Administration for Native Americans, Department of Health and Human
			 Services.
			(40)Federal
			 Coordinator, Alaska Natural Gas Transportation Projects.
			(41)Assistant
			 Secretary for Administration, Department of Commerce.
			3.Executive calendarThe Secretary of the Senate shall create the
			 appropriate sections on the Executive Calendar to reflect and effectuate the
			 requirements of this resolution.
		4.Committee
			 justification for new executive positionsThe report accompanying each bill or joint
			 resolution of a public character reported by any committee shall contain an
			 evaluation and justification made by such committee for the establishment in
			 the measure being reported of any new position appointed by the President
			 within an existing or new Federal entity.
		5.Effective
			 dateThis resolution shall
			 take effect 60 days after the date of adoption of this resolution.
		
